Case 2:19-cv-13527-LVP-APP ECF No. 107, PageID.3194 Filed 10/29/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
 ARCELORMITTAL PLATE LLC, et al.,
 Plaintiffs,                              Case No. 19-13527-LVP-APP
 v.
 LAPEER INDUSTRIES, INC., et al.,         Hon. Linda V. Parker
 Defendants.
                                          Mag. Anthony P. Patti


 HOWMARK, LLC,
 Third-Party Plaintiffs,
 v.
 DANIEL SCHREIBER, et al.,
 Third-Party Defendants.



 BENESCH, FRIEDLANDER,                    WINEGARDEN, HALEY,
   COPLAN & ARONOFF LLP                     LINDHOLM, TUCKER &
 Christopher J. Letkewicz                   HIMELHOCH, PLC
 Ashleigh J. Morpeau                      Rita M. Lauer
 71 S. Wacker Drive, Suite 1600           9460 S. Saginaw Rd., Suite A
 Chicago, IL 60606                        Grand Blanc, MI 48439
 Tel: (312) 212-4949                      Tel: (810) 767-3600
 cletkewicz@beneschlaw.com                rlauer@winegarden-law.com
 amorpeau@beneschlaw.com
                                          Attorneys for Defendants Lapeer
  Andrew G. Fiorella                      Industries, Inc., Brentwood Advisory
  200 Public Square, Suite 2300           Group, LLC and S&S Holdings LLC
  Cleveland, Ohio 44114                   and Third-Party Defendants Daniel
  Telephone: (216) 363-4500               Schreiber and Daniel C. Schreiber
  afiorella@beneschlaw.com                Revocable Trust dated 4/11/01

 CLARK HILL PLC
 Edward J. Hood (MI Bar No. P42953)
 500 Woodward Ave, Suite 3500
 Detroit, Michigan 48226

                                      1
Case 2:19-cv-13527-LVP-APP ECF No. 107, PageID.3195 Filed 10/29/20 Page 2 of 3




 Tel: (313) 965-8300
 ehood@clarkhill.com

 Attorneys for Plaintiffs ArcelorMittal
 Plate LLC and ArcelorMittal USA LLC

 DYKEMA GOSSETT PLLC                          SEYBURN KAHN, P.C.
 Andrew J. Kolozsvary                         Ronald L. Cornell, Jr.
 Theresa A. Munaco                            290 McCormick, LLC
 400 Renaissance Center                       2000 Town Center, Suite 1500
 Detroit, MI 48243                            Southfield, MI 48075
 Tel: (313) 568-6800                          Tel: (248) 353-7620
 akolozsvary@dykema.com                       rcornell@seyburn.com
 tmunaco@dykema.com
                                              Attorneys for Defendant 290
 Attorneys for Defendant Howmark, LLC         McCormick, LLC


                            ORDER OF DISMISSAL

      Plaintiffs ArcelorMittal Plate LLC (“ArcelorMittal Plate”) and ArcelorMittal

USA LLC (“ArcelorMittal USA”) (collectively “ArcelorMittal”) and Defendant 290

McCormick, LLC (“290 McCormick”) have filed a Joint Stipulation for Dismissal

pursuant to Federal Rule of Civil Procedure 41(a)(2), resolved their differences and

entered into a settlement agreement. The Court having examined the Stipulation

finds that all issues raised in the First Amended Complaint (ECF No. 18) between

ArcelorMittal and 290 McCormick have been resolved; accordingly, it is

ORDERED:




                                          2
Case 2:19-cv-13527-LVP-APP ECF No. 107, PageID.3196 Filed 10/29/20 Page 3 of 3




      ArcelorMittal’s claims against 290 McCormick are dismissed with prejudice,

and that the Court further finds that each side will bear its own costs. The Court

retains jurisdiction to enforce the terms of the parties’ settlement agreement.

      IT IS SO ORDERED.
                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE


 Dated: October 29, 2020




                                          3
